DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 10,039,178) in view of Brandt et al. (US 2006/0163216).
 	Regarding claim 1, Liu et al. discloses “a method for preserving a usable life of a plasma arc electrode consumable installed in a plasma arc torch” (abstract, i.e., a method of determining a failure event of consumable for a plasma torch and col.1 at lines 30-42, i.e., detect the end of consumable life or consumable failure can provide many benefits including … increasing effective life of consumables), the method comprising: 
 	“delivering a gas to the torch during a cutting sequence” (col.1 at lines 19-30, i.e., fluid flow pattern in the plasma chamber formed between the electrode and nozzle … a retaining cap and fig.8 shows the torch pressure 710 during cutting sequence during cutting sequence before cutting shuts off. Col.8, at lines 64-67, i.e., a plasma arc torch can also be susceptible to damages if the torch loses pressure during a cutting operation. These paragraphs suggest that gas supplies to the nozzle during a cutting operation or sequence); 
 	“measuring a characteristic of an electrical signal being provided to the torch to generate a plasma arc between the torch and a workpiece to be processed during the cutting sequence” (abstract, i.e., determining when at least one parameter associated with the operating current or the operating voltage exceeds a tolerance threshold for a time period. Col.2 at lines 56-59, i.e., perform an operation on a workpiece using a plasma arc torch and col.3 at lines 11-15, i.e., a plasma cutting torch connected to a plasma system and generates a plasma arc); 
 	“monitoring the characteristic during operation of the torch over a time period” (fig.8 shows the characteristic such as current is being monitored during operation of the torch over a time period);  
 	“comparing the monitored characteristic to a threshold value” (abstract, i.e., The method further includes shutting off at least one of the operating current or the 
operating voltage of the plasma arc torch when the at least one parameter 
exceeds the tolerance threshold for the time period. This suggest the current is being compared in order to determine whether the current exceed a threshold hold); and 
 	“responsive to determining that a measured characteristic meets and/or exceeds the threshold value, initiating an arc extinguishing sequence to preserve the life of the electrode” (abstract discuss about shutting off at least one operating current when the measured characteristic meets and/or exceeds the threshold value. Examiner interpreted that when the current meets or exceeds the threshold value (i.e., middle portion of the fig.8 showing the current 730 at a higher level that exceed the current level on the left portion), the extinguishing sequence initiate at the current shuts off time point (i.e., fig.8, 3. Current Shuts Off pointed at the time point)), wherein “the arc extinguishing sequence comprises reducing a plenum gas pressure via a vent such that the arc extinguishing sequence is completed in less than 60 milliseconds” (Col.11 at lines 1-10, i.e., the pressure in the plasma plenum chamber … the pressure of plenum (i.e., plasma gas). Fig.8 shows the at the time point when current shtus off immediately, the pressure 710 drops or reduce immediately right after the time point. Examiner noted that the pressure 710 is continuously and immediately drop after the time point because at any given point s after the time point in less than 60 milliseconds, the reduced pressure is lower than the pressure at the time point so that the arc extinguishing sequence is completed in less than 60 milliseconds.  See annotated fig.8 for details of time point/initiating arc extinguishing sequence. Col.1 at lines 19-30 explains the conventional plasma arc torch having the torch and passages for arc control fluids (e.g., plasma gas) such that the passages must constitutes at least one vent or outlet in order to supply plasma gas to the arc. Examiner takes Official notice that this feature is well known in the art).
 	Liu et al. is silent regarding delivering a gas to the torch via a valve during a cutting sequence.
 	Brandt et al. teaches “delivering a gas to the torch via a valve during a cutting sequence” (abstract, controlling a gas supply to a plasma arc torch uses a proportional control solenoid valve positioned adjacent the torch to manipulate the gas flow to the torch, thereby extending electrode life during arc transfer and shutdown) and “reducing a plenum gas pressure via a vent” (the valve 205 is capable of controlling gas supply and the gas pressure can be reduced via the vent or outlet). Liu et al. teaches plasma arc torch device. Brandt et al. teaches plasma arc torch device. It would have been obvious to one of ordinary skill 
  	Regarding claim 2, modified Liu et al. discloses “the gas comprises a plasma gas” (Liu et al., i.e., col.11 at lines 1-10 and 35, i.e., plasma pressure ... gas supply pressure and col.1 at lines 19-30, i.e., fluids (e.g., plasma gas)).
  	Regarding claims 9, modified Liu et al.discloses “the arc extinguishing sequence is completed in less than 10 milliseconds” (Liu et al., Fig.8 shows the at the time point when current shtus off immediately, the pressure 710 drops or reduce immediately right after the time point. Examiner noted that the pressure 710 is continuously and immediately drop after the time point because at any given point s after the time point in less than 10 milliseconds, the reduced pressure is lower than the pressure at the time point so that the arc extinguishing sequence is completed in less than 10 milliseconds.  See annotated fig.8 for details of time point/initiating arc extinguishing sequence. See annotated fig.8 for details of time point/arc extinguishing sequence).
 	Regarding claim 10, modified Liu et al. discloses “the arc extinguishing sequence further comprises a plasma arc current” (Liu et al., annotated fig.8 shows the time point or arc extinguishing sequence including a drop of plasma arc current). 



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 10,039,178) in view of Brandt et al. (US 2006/0163216) as applied in claims 1-2 and 9-10 above, and further in view of Zhu (CN 203556993).
 	Regarding claim 3, modified Liu et al. discloses all the features of claim limitations as set forth above except for “the characteristic comprises a characteristic of a pulse width modulation control system”.
 	Zhu teaches “the characteristic comprises a characteristic of a pulse width modulation control system” (para.0020, i.e., the main control board 12 mainly completes: 1. The IGBT switch drives the PWM (pulse width modulation) waveform generation). Liu et al. teaches plasma cutting device. Zhu teaches plasma cutting device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brandt et al. with Zhu, by modifying Brand et al.’s duty cycle of the PWM according to Zhu’s duty cycle of PWM, to adjust the output current and voltage for process control of pre-ventilation, non-transfer arc ignition, normal plasma arc generation and delayed air closure (para.0020) as taught by Zhu.    
 	Regarding claim 4, modified Liu et al. discloses “the characteristic comprises a duty cycle of the pulse width modulation control system” (Zhu, para.0020, i.e., the main control board 12 mainly completes: 1. The IGBT switch drives the PWM (pulse width modulation) waveform generation … By changing the duty cycle of the PWM pulse).
 	Regarding claim 5, modified Liu et al. discloses “the characteristic comprises a rate of change of a duty cycle of the pulse width modulation control system” (Zhu, i.e., para.0020, i.e., by changing the duty cycle of the PWM pulse. Please noted that changing the duty cycle of the PWM pulse infers to the rate of change of a duty cycle of PWM). 

 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 10,039,178) in view of Brandt et al. (US 2006/0163216) as applied in claims 1-2 and 9-10 above, and further in view of Hardwick et al. (US 6,163,009)
 	Regarding claims 6-7, modified Liu et al. discloses the arc extinguishing sequence comprises reducing the plenum gas pressure; the arc extinguishing sequence comprises reducing the plenum gas pressure.
 	Modified Liu et al. is silent regarding the gas pressure less than 7 psi and gas pressure less than 3 psi.
 	Hardwick et al. teaches “the gas pressure less than 7 psi and gas pressure less than 3 psi” (col.2 at lines 58-67, i.e., at about time t2, preferably in a step function, and plasma gas pressure may then be allowed to decrease from the intermediate value Pm to zero). Liu et al. teaches plasma cutting device. Hardwick et al. teaches plasma cutting device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Liu et al. with Hardwick et al., by recuing the pressure to zero when shut down the plasma arc torch device (abstract) as taught by Hardwick et al.



 	Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 10,039,178) in view of Brandt et al. (US 2006/0163216) [embodiment fig.4].
 	Regarding claim 21, Liu et al. discloses “a method for preserving a usable life of a plasma arc electrode consumable installed in a plasma arc torch” (abstract, i.e., a method of determining a failure event of consumable for a plasma torch and col.1 at lines 30-42, i.e., detect the end of consumable life or consumable failure can provide many benefits including … increasing effective life of consumables), the method comprising: 
 	“delivering a gas to the torch during a cutting sequence” (col.1 at lines 19-30, i.e., fluid flow pattern in the plasma chamber formed between the electrode and nozzle … a retaining cap and fig.8 shows the torch pressure 710 during cutting sequence during cutting sequence before cutting shuts off. Col.8, at lines 64-67, i.e., a plasma arc torch can also be susceptible to damages if the torch loses pressure during a cutting operation. These paragraphs suggest that gas supplies to the nozzle during a cutting operation or sequence); 
 	“measuring a characteristic of an electrical signal being provided to the torch to generate a plasma arc between the torch and a workpiece to be processed during the cutting sequence” (abstract, i.e., determining when at least one parameter associated with the operating current or the operating voltage exceeds a tolerance threshold for a time period. Col.2 at lines 56-59, i.e., perform an operation on a workpiece using a plasma arc torch and col.3 at lines 11-15, i.e., a plasma cutting torch connected to a plasma system and generates a plasma arc); 
 	“monitoring the characteristic during operation of the torch over a time period” (fig.8 shows the characteristic such as current is being monitored during operation of the torch over a time period);  
 	“comparing the characteristic to a threshold value” (abstract, i.e., The method further includes shutting off at least one of the operating current or the 
operating voltage of the plasma arc torch when the at least one parameter 
exceeds the tolerance threshold for the time period. This suggest the current is being compared in order to determine whether the current exceed a threshold hold); and 
 	“responsive to determining that a measured characteristic meets and/or exceeds the threshold value, initiating an arc extinguishing sequence to preserve the life of the electrode” (abstract discuss about shutting off at least one operating current when the measured characteristic meets and/or exceeds the threshold value. Examiner interpreted that when the current meets or exceeds the threshold value (i.e., middle portion of the fig.8 showing the current 730 at a higher level that exceed the current level on the left portion), the extinguishing sequence initiate at the current shuts off time point (i.e., fig.8, 3. Current Shuts Off pointed at the time point)), wherein “the arc extinguishing sequence such that the arc extinguishing sequence is completed in less than 60 milliseconds” (Col.11 at lines 1-10, i.e., the pressure in the plasma plenum chamber … the pressure of plenum (i.e., plasma gas). Fig.8 shows the at the time point when current shtus off immediately, the pressure 710 drops or reduce immediately right after the time point. Examiner noted that the pressure 710 is continuously and immediately drop after the time point because at any given point s after the time point in less than 60 milliseconds, the reduced pressure is lower than the pressure at the time point so that the arc extinguishing sequence is completed in less than 60 milliseconds.  See annotated fig.8 for details of time point/initiating arc extinguishing sequence. Col.1 at lines 19-30 explains the conventional plasma arc torch having the torch and passages for arc control fluids (e.g., plasma gas) such that the passages must constitutes a vent or outlet in order to supply plasma gas to the arc. Examiner takes Official notice that this feature is well known in the art). 	

 	Brandt et al. teaches “delivering a gas to the torch via a valve during a cutting sequence” (abstract, controlling a gas supply to a plasma arc torch uses a proportional control solenoid valve positioned adjacent the torch to manipulate the gas flow to the torch, thereby extending electrode life during arc transfer and shutdown) and “reducing a plenum gas pressure via a vent” (fig.4, the valve 405 is capable of controlling gas supply and the gas pressure can be reduced via the vent or outlet); and “actuating one of the valve or vent located within two feet of the torch” (fig.4 shows actuating the valve 405. Para.0051, i.e., fig.4 … a programmable control valve 405 must be located adjacent the torch, e.g., within 2 feet). Liu et al. teaches plasma arc torch device. Brandt et al. teaches plasma arc torch device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu et al. with Brandt et al., by adding Brandt et al.’s valve 405 to the Liu et al.’s plasma torch device, to allow manipulation of shield gas flow to reduce divot formation when making interior cuts (abstract) as taught by Brandt et al.








    PNG
    media_image1.png
    1070
    1641
    media_image1.png
    Greyscale




Response to Arguments
 	Applicant's arguments filed on 12/02/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 112 … Applicant has amended claims 1, 6, 7, and 9 …” on page 6 of remark.
 	In response, examiner agreed that the amendment to claims overcome the 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn.
 	(2) Applicant argues “35 USC 103 … amended claim 1 …” on pages 6-7 of remark.
In response, the amendment to claims changed the scope that overcome prior rejections. However, examiner found an additional reference for the primary reference (i.e., Liu et al., US 10,039,178). Please see rejections above. 


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761